Citation Nr: 1218353	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to inservice exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).


FINDING OF FACT

The probative medical evidence of record reflects that the Veteran's current lung disorder is not related to his active duty service, to include as due to inservice asbestos exposure. 


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active military service, to include as due to inservice asbestos exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a February 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The Veteran's service treatment records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in February 1998 and July 2010 addressing the etiology of his current lung disease, and in January 2012, the Board obtained a medical opinion addressing whether the Veteran currently has an asbestos-related lung disease and, if so, whether it is related to his active duty service.  The Veteran has not indicated that he found the VA examinations or medical opinion provided to be inadequate.  Moreover, the Board finds that the July 2010 VA examination and January 2012 medical opinion are adequate, as they are based on a complete review of the Veteran's claims file and provide sufficient explanation and rationale to support the conclusion that the Veteran does not have an asbestos-related lung disease which is causally connected to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current lung disorder was caused by inservice exposure to asbestos.  During his April 2008 hearing before the Board, the Veteran testified that he worked as a machinist mate during service aboard the USS FIREDRAKE and that he was regularly exposed to asbestos from pipes.  He reported that his job duties required him to remove insulation from pipes in order to fix them, and that the insulation contained asbestos.  He also noted that he was involved in a class action lawsuit and was awarded damages for exposure to asbestos during the time that he was in service and after service discharge.  He stated that after service discharge, he worked in the linoleum, carpet, and tile industry, and that he was exposed to asbestos during that time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are negative for any findings of a lung disorder.  A June 1966 entrance examination reflects that the Veteran's lungs and chest were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of asthma, shortness of breath, and pain or pressure in the chest.  A January 1967 examination also reflects that the Veteran's lungs and chest were normal on examination.  Similarly, a February 1971 separation examination shows that the Veteran's lungs and chest were normal.

The Veteran's service personnel records reflect that he had service aboard the USS FIREDRAKE from September 1967 through March 1971.  His military occupational specialty was marine mechanic.

A May 1995 x-ray revealed parenchymal abnormalities consistent with pneumoconiosis, but there were no pleural abnormalities consistent with pneumoconiosis.  The x-ray also revealed that very low profusion interstitial disease secondary to asbestosis could not absolutely be excluded.  The conclusion was that there were very equivocal changes questioning the appearance and distribution of asbestosis.  The technician suggested a follow-up pulmonary function testing or a high resolution computed tomography.  The x-ray was performed by a "B Reader."

In February 1998, the Veteran underwent a VA examination.  He reported that he spent four years aboard the USS FIREDRAKE as a machinist mate, and described inservice asbestos exposure from removing steam pipe insulation to work on pipes on multiple occasions.  He also reported that there were asbestos parts and gaskets in the turbines that he worked on.  In addition, he noted that the ship was refitted and torn apart while the Veteran was a crewmember, and that he was required to assist the boilermakers and stand watch.  He stated that three years previously, he underwent screening x-rays which revealed asbestosis.  He complained of shortness of breath on exertion and indicated that he could only walk a few blocks.  He reported that he smoked approximately half a pack of cigarettes per day for the past 25 years.  He complained of a constant feeling a weight on his sternum for the prior one and a half years, which was more intense with exertion.  There was no associated increase in shortness of breath, no associated sweats, and no associated nausea or vomiting.  He also reported having a frequent cold and a daily cough productive of greenish to brownish mucus.  He indicated that he was able to maintain his weight.  Physical examination of the chest revealed occasional low-pitched wheeze.  Breath sounds were somewhat distant to auscultation.  There was adequate air exchange.  Pulmonary function tests were conducted, which showed mild airway obstruction.  Chest x-rays were also performed, which were normal.  The VA examiner concluded that there was no asbestosis found.

In February 1998, the Veteran underwent another chest x-ray, performed by a "B Reader."  The x-ray showed possible very low profusion parenchymal changes, secondary to asbestosis.  The technician suggested to correlate, clinically, with a pulmonary function testing or a high resolution computed tomography.

In an August 1998 treatment letter, B.D., M.D. noted the Veteran's history of asbestos exposure and 30-year history of cigarette smoking.  Dr. B.D.'s treatment record reflects that he reviewed "some" of the evidence in the claims file, although it is not clear that the entire claims file was reviewed.  Dr. B.D. reviewed the 1995 chest x-ray, as well as a 1997 chest x-ray not in the claims file, which showed increased interstitial markings at both lung bases.  Dr. B.D. reported that small airways disease has been demonstrated to follow asbestos exposure in man and animals, and that small airways disease could also be caused by cigarette smoking.  Dr. B.D. concluded that "[t]he combination of cigarette smoke and asbestos dust is approximately additive in the causation of small airways disease.  In this case, it is most likely caused by a combination of the two factors, with the separate contribution of each of them impossible to determine."  Dr. B.D. also opined that the presence of dyspnea on exertion, chronic dry cough, mild bilateral lower lung parenchymal fibrosis consistent with asbestos-related disease on two separate chest x-rays, a finding of small airways disease, hypoxemia and decreased diffusion capacity on pulmonary function tests, "a diagnosis of asbestosis is more likely than not in the case of [the Veteran]."

In an October 2005 private medical treatment letter, S.I., M.D. noted that the Veteran recently participated in a voluntary screening examination as part of the National Lung Screening Trial, and that the result of a chest x-ray was not suspicious for lung cancer, but did identify minor abnormal findings which were non-cancerous, benign conditions.  The September 2005 chest x-ray report notes findings of a 4-millimeter stable, smooth, non-calcified nodule in the right lower lung and a left lower lung scar.

VA treatment records from March 2008 through January 2012 reveal diagnoses of and treatment for chronic obstructive pulmonary disease (COPD) and emphysema.  An October 2007 x-ray of the chest showed no acute congestive changes.  A November 2009 treatment record indicates that the Veteran had a right lower lobe nodule.  The diagnosis was pulmonary coin lesion.  A November 2009 chest x-ray was normal.  A February 2010 chest x-ray showed that the heart and mediastinum were normal in configuration with no new infiltrate, vascular congestive change effusion, or pneumothorax.  Mildly coarse markings were stable and the skeleton was negative.  A February 2010 computed tomography (CT) scan of the chest was negative for pulmonary embolus, aortic dissection, and aneurysm.  Emphysema was present, with minimal mediastinal adenopathy change.  A May 2011 chest x-ray revealed normal heart and pulmonary vasculature with clear lungs.  A September 2011 chest x-ray was negative.  September 2011 and October 2011 treatment records reveal diagnoses of COPD.

During an April 2008 hearing before the Board, the Veteran testified that he worked as a machinist mate onboard the USS FIREDRAKE.  He reported that his duties included keeping the machinery "up and running," and that he worked in the engineer room from eight to 24 hours per day.  He stated that he had to cut insulation off of pipes in order to fix the pipes, and that the insulation was made from asbestos.  He noted that he had to fix everything on the ship, and that the ship was covered with asbestos.  He also described post-service asbestos exposure from working with linoleum, carpet, and tile.

In a January 2009 statement, one of the Veteran's former employers noted that they were unaware of any asbestos in the facility where the Veteran worked.  Another former employer stated that the Veteran performed electrical work on a new construction project, and that no asbestos was used.  Another former employer stated that the Veteran worked for their construction company for nine weeks in 1992.  A fourth former employer noted that they no longer had the Veteran's employment records, but that a project manager remembered the Veteran working for their electric company but did not recall the details of his duties or any potential exposures.

In July 2010, the Veteran underwent another VA examination.  The Veteran reported that he was exposed to asbestos during service and after service discharge.  He also noted that he was a smoker, but that he recently quit smoking.  The VA examiner stated that the Veteran worked as a machinist mate during service, and that he was "clearly exposed to asbestos as a result."  The Veteran reported post-service asbestos exposure from laying tile and linoleum.  The Veteran complained of daytime sleepiness, chronic cough or clearing the throat, and shortness of breath with climbing stairs or walking two blocks.  He stated that he did not snore, that he was not using home oxygen, and that he did not use inhalers.  Physical examination revealed the Veteran was acyanotic on room air and there was no clubbing.  The chest was clear, and there were no inspiratory or expiratory rales or crackles.  There were normal heart tones, no murmur, and no gallup.  There was no peripheral edema, and the neck veins were normal.  A CT scan of the chest was negative for pulmonary embolus, aortic dissection, or aneurysm, but showed emphysema, with minimal mediastinal adenopathy.  A chest x-ray was normal.  Pulmonary function tests (PFTs) were performed, which revealed "[m]ild COPD due to history of smoking."  The VA examiner concluded that there was "nothing on physical examination, chest x-ray, chest CT, and PFTs to indicate asbestosis or other asbestos related condition."  After providing some information on asbestosis, the VA examiner further stated that "4 chest x-rays going back to 1998 have not shown any of the above findings, no[r] did his recent lung CT scan."

In January 2012, the Board obtained an expert medical opinion by M.K., M.D., a pulmonologist and professor.  Dr. M.K. reviewed the Veteran's entire claims file, and opined that there was "no evidence that the Veteran has asbestosis or asbestosis related disease."  In support of the opinion, Dr. M.K. explained that, although there was "no question that the patient had asbestos exposure during service," the Veteran was "well beyond the 20 years for asbestosis related disease to be manifest" and that there was "no evidence for any of the asbestos related diseases" in the evidence of record.  Dr. M.K. noted that "[e]vidence supporting asbestosis involving the lung would include imaging studies none of which have shown any evidence consistent with fibrosis (and in fact have been negative) and pulmonary function tests (which in the patient showed mild obstruction, not restriction, the latter being the typical finding in asbestosis."  Dr. M.K. explained that there is "no evidence that asbestosis causes airway obstruction."

Clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  VBA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2; see also, Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 04-00, 65 Fed. Reg. 33422(2000). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not support a finding of service connection for a lung disorder.  The evidence of record reveals diagnoses of a lung disorder, to include COPD and emphysema.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's service treatment records are negative for any complaints of or treatment for a lung disorder.  However, the Board acknowledges that the Veteran was exposed to asbestos during active duty service.  In various lay statements, the Veteran reported that he was exposed to asbestos during service; specifically, that he was exposed to asbestos while removing asbestos insulation from pipes.  Although the Veteran's service treatment records are negative for asbestos-related disease or any mention of asbestos exposure, the Veteran's service personnel records reflect that his military duties included service as a machinist mate, which would have required him to perform activities that exposed him to asbestos during service, including insulation work and use of pipe products.  The Veteran's statements are competent evidence about matters of which he has personal knowledge; for example, his statements are competent evidence that he experienced an event during service or that he had certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements are competent evidence that he was exposed to asbestos during service.  The Board also finds the Veteran's statements are credible, as they are consistent with his personnel records which reflect that his military occupational specialty would have required exposure to asbestos during service.  Thus, the Board finds that the Veteran's statements are competent and credible evidence evidence that is sufficient to establish that he was exposed to asbestos during active duty service. 

Nevertheless, the weight of the probative medical evidence of record does not show that the Veteran's diagnosed lung disorders are related to his active duty service, to include as due to his inservice exposure to asbestos.  The medical evidence does not show that the Veteran has asbestosis or an asbestos-related lung disease.  Although there are competing medical opinions as to whether the Veteran has asbestosis, the Board finds that Dr. M.K.'s January 2012 opinion and the opinion provided by the July 2010 VA examiner, which both concluded that the Veteran does not have asbestosis  or asbestos-related lung disease, are more probative and entitled to more weight than the August 1998 private treatment letter by Dr. B.D.  Dr. B.D.'s opinion that asbestosis was "more likely than not" was based on findings of dyspnea on exertion, chronic dry cough, mild bilateral lung parenchymal fibrosis consistent with asbestos-related disease on two separate chest x-rays, a finding of small airways disease, hypoxemia, and decreased diffusion capacity on pulmonary function tests.  However, the available chest x-rays in the claims file do not, in fact, show "mild bilateral lung parenchymal fibrosis" as suggested by Dr. B.D.  Aside from the chest x-rays which were normal, chest x-ray reports dated in May 1995 and February 1998 show findings of "low perfusion interstitial disease" and "parenchymal changes."  All of the chest x-ray reports are negative for findings of fibrosis.  Moreover, although the February 1998 PFT showed mild airway obstruction, airway restriction is a typical finding in asbestosis, not airway obstruction, as explained by Dr. M.K. in his January 2012 opinion.  In support of that finding, Dr. M.K. cited a medical treatise, which concluded that "asbestos exposure does not cause airway obstruction because of an absent relationship of pulmonary function . . . to exposure."  While Dr. B.D. and Dr. M.K. disagree as to whether the PFT, which showed a finding of mild airway obstruction, supports a finding of asbestosis, the Board affords more weight to Dr. M.K.'s conclusion that it does not support a finding of asbestosis, as Dr. M.K. cites a medical treatise which supports his conclusion that airway restriction, and not obstruction, is indicative of asbestosis.  As Dr. B.D.'s opinion that it is "more likely than not" that the Veteran has asbestosis is based on the inaccurate findings that the available chest x-rays showed lung fibrosis and that the Veteran's PFT supported a finding of asbestosis, the Board affords little probative weight to Dr. B.D.'s opinion.  

In contrast, Dr. M.K.'s opinion cites four medical treatises in support of the conclusion that the Veteran does not have asbestosis or asbestos-related disease, and accurately summarizes the evidence of record in the analysis supporting the opinion.  Moreover, the July 2010 VA examiner also concluded that the Veteran did not have asbestosis, finding that the chest x-rays going back to 1998 were negative for findings of asbestosis and that a lung CT scan and PFTs did not indicate asbestosis or other asbestos-related condition.  The July 2010 VA examiner's opinion was also based on an accurate summary of the evidence contained in the Veteran's claims file and provides supporting rationale for the conclusion reached.  Accordingly, for the reasons explained above, the Board affords more probative value to the opinion provided by the July 2010 VA examiner and Dr. M.K.'s January 2012 opinion.  Thus, as the evidence does not show that the Veteran has a current diagnosis of asbestosis or other asbestos-related lung disease, the medical evidence of record does not relate the Veteran's currently diagnosed COPD and emphysema to his active duty service, to include his inservice exposure to asbestos, and service connection for a lung disorder is not warranted.

In support of his claim, the Veteran submitted various medical treatises addressing asbestos-related lung diseases and the health effects of asbestos.  While the medical articles provide general information regarding asbestos-related lung diseases and the health effects of asbestos, none of these documents address the facts in this particular Veteran's case, do not establish that the Veteran has an asbestos-related lung disease, do not amount to competent medical evidence of a nexus between the Veteran's current lung disease and his active duty service, and are unsupported by a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service). 

As the weight of the probative evidence of record does not show that the Veteran has an asbestos-related lung disease and does not relate his current diagnosed COPD or emphysema to his active duty service, to include as due to asbestos exposure, the benefit-of-the-doubt rule does not apply and service connection for a lung disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lung disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


